Title: To Thomas Jefferson from F. Walker, 15 August 1806
From: Walker, F.,Terrill, James
To: Jefferson, Thomas


                        
                            August 15th 1806
                        
                        The Petition of the under signed sundry the Inhabitants of Rutherford County and State of North Carolina on behalf of Philip Williams who was Convicted for passing a Fifty Dollar note on the Bank of the United States proven to be a Counterfeit and on the third day of October Anno Domine 1804 was sentenced to be kept at hard labour for the term of Seven Years and now confined in the Prison of the District of Columbia—
                  We the undersigned Petitioners hail the clemency of your Excellency and beg leave to state to you that John Williams the father of the said Phillip has been for upwards of Eighteen Years and now is an Inhabitant of said County and has reared a family amongst us unsullied in their reputation untill the present Instance and that the above is the first criminal charge ever to our knowlege brot against him And we further State that the said Phillip Williams resided in our neighbourhood for upwards of four Years and was employed as a teacher of an Englis school the greater part of said term and acquitted himself with reputation to himself and advantage to his employers who were anxious for his continuance as a teacher to their Children—
                  We therefore request your Excellency to take the same under your mature consideration and Grant a Pardon on behalf of the said Phillip Williams, and release him from his present Confinement, that he may be once more restored to the Privaleges of a free Citizen, of the United States, and to the enjoyment of his aged father, family, and friends, with a belief and hope that the punishment already inflicted agains the laws for his first Offence, will be a Sufficient enducement for a reform (if realy Guilty) never to commit the like or any other criminal Offence against the laws of his native Country
                  We hereby request the Honble. James Holland our representative to Congress to forward this our petition to the President of the United States and; so far as consistant with the duties of his Station use his influence to procure the Manumition of the said Phillip Williams from his present Confinement in the prison of the Destrict of Columbia City Washington—
                  Which is the sincere request and prayer of the undersigned Petitioners.
                        
                            F. Walker M.A.
                     James Terrill J.P. & M.A.
                     [and 30 others]
                        
                    